The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
2.	Claims 1 and 3-6 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 9,945,222 to Sugiura et al (hereinafter Sugiura).
In re claim 1, Sugiura discloses a downhole steering tool comprising: 
a downhole steering tool body 60 [Fig. 1]; 
a steering mechanism for controlling a direction of drilling a subterranean borehole 40;
sensors (i.e., step 110 in Fig. 4B) for measuring an attitude of subterranean borehole 40 [col. 5]; 
and a downhole controller (i.e., processor 180 in Fig. 6) including one or more modules having instructions to: (i) process attitude measurements (i.e., measured attitude 216 in Fig. 7) received from the sensors at a first survey station Incup, and a second survey station Inclow [Fig. 3] to compute an angle change between the first survey station and the second survey station[,] and 
(ii) process the angle change β to compute a rate of penetration (i.e., curvature/rate of penetration 228 in Fig. 7) while drilling.
In re claim 3, Sugiura discloses the one or more modules having instructions to inherently compute the rate of penetration substantially continuously while drilling [Figs. 5-7].

    PNG
    media_image1.png
    135
    454
    media_image1.png
    Greyscale
In re claim 4, Sugiura discloses that the angle change of subterranean borehole 40 [Fig. 3] is computed processed using one or more of the following mathematical equations: 
where β represents the angle change of the subterranean borehole, Inclow, and Azilow represent the measured attitude at the lower survey station 84, and Incup, and Aziup represent the reference attitude at the upper survey station.

    PNG
    media_image2.png
    132
    488
    media_image2.png
    Greyscale
In re claim 5, Sugiura discloses the angle change of subterranean borehole 40 [Fig. 3] computed processed using one or more of the following mathematical equations: 
where β represents the angle change of the subterranean borehole, Inclow, and Azilow represent the measured attitude at the lower survey station, and Incup, and Aziup represent the reference attitude at the upper survey station, and AW represents a weighting factor (i.e., gain factor, in col. 8, lns.59-64) in a range from 0 to 1.
In re claim 6, Sugiura discloses AW being in a range from about 0.1 to about 0.5 [col. 8, ln.61].
Claim Rejections - 35 U.S.C. §112
3.	The following is a quotation of 35 U.S.C. §112(a) (or pre-AIA  35 USC §112, first paragraph):
(a) IN GENERAL.-- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
4.	Claims 2-3 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Claim 2 contains a subject matter “DLS represents a dogleg severity of the subterranean borehole being drilled in (a),” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
5.	The following is a quotation of 35 U.S.C §112(b) (or pre-AIA  35 USC §112, second paragraph):
(b) CONCLUSION.-- The specification shall contain with one or more claims particularly pointing out and distinctly claiming the subject matter which the joint inventor regards as the invention.
6.	Claims 2-3 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 2 (line 5) recites the limitation “the upper and lower survey stations,” which is insufficient antecedent basis for this limitation in the claim.  The Examiner also notes that it is unclear whether or not “the upper and lower survey stations” relating to “the first and second survey stations” in claim 1.

If the above rejections 35 U.S.C.112(a)/(b) can be overcome, claims 2-3 are objected to, as shown:
Allowable Subject Matter
7.	Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited arts teaches or suggests such limitations as: “the rate of penetration while drilling is computed using the following mathematical equation:	ROP = β / (∆t . DLS), where ROP represents the rate of penetration of drilling, DLS represents a dogleg severity of the subterranean borehole being drilled in (a), β represents the angle change between the upper and lower survey stations, and ∆t represents a time passed between measuring the reference attitude and the measured attitude at the upper and lower survey stations.”
Contact Information
8.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon-Fri 9AM-5PM.  If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful, the Examiner’s Supervisor, Kenneth Parker, can be reached at (571)272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
August 19, 2022										    /Calvin Lee/

    PNG
    media_image3.png
    7
    666
    media_image3.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815